Title: George Long to James Madison, December 1826
From: Long, George
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Several of the students have applied to me for information about the terms on which a diploma in Greek could
                            be obtained—I was of course unable to give them any answer, but I promised to lay the subject before the Visitors.
                        There are a few whose industry and acquirements will deserve some reward: They wish to know what will be
                            expected that they may have sufficient time to make the necessary preparation—
                        
                            
                                G Long.
                            
                        
                    